Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 02/23/2021.
Claims 1 and 7 have been amended.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite presenting a set of care plan video sessions to a patient, suspending, updating and resuming a presentation at a junction within the set of care plan video sessions based on prioritized content levels of the set of care plan video sessions, after timing out having no interactive availability shown by the patient. Specifically, the claim recites “initiating content presentation of a content session set for an individual in accordance with a care plan associated with the individual, determining a time period during which the individual is unavailable to receive presentation of a content session of the content session set, updating the presentation order of content sessions to be presented after the time period based on (i) the determination of the time period and (ii) a prioritization scheme by which content sessions of the content session set is to be prioritized and resuming, after the time period, the content presentation for the individual based on the updated presentation order such that the content 
Regarding the dependent claims, claims 2-4, 8-10, 15 and 17 describe what the data is such as a mental capacity content session, time based prioritized as essential, nonessential and content session having video, textual, survey or questionnaire, and  the prioritization scheme comprises prioritizing content sessions of the content session set based on a mental capacity associated with the individual, claims 5, 11-13 and 18-20 describe determining data such as updating the presentation based on a length of time and prioritized scheme, the content session set with as essential or non-essential such that at least one content session that initially was to be presented during the time period is not included in the content presentation after the time period, updating the presentation order of content sessions to be presented after the time period based on (i) a length of time of the time period during which the individual is unavailable to receive presentation of a content session of the content session set and (ii) the prioritization scheme, the determination of the time period, such that the at least one content session is included in the content presentation after the time period, generating at least one content session to be added to the content presentation based on the determination of the time period, generating at least one content session to replace at least one other content session in the content presentation based on the determination of the time period such that the at least one content session is included in the content presentation after the time period in lieu of the at least one other content 
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as a server computer system, one or more processors executing computer program instructions and the non-transitory computer-readable storage media merely use a computer as a tool to perform an abstract idea and generally link the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the server computer system, one or more processors executing computer program instructions and the non-transitory computer-readable storage media perform the steps or functions of initiating, determining, updating, and resuming. Therefore, the additional element(s) does/do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a server computer system, one or more processors executing computer program instructions and the non-transitory computer-readable storage media to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of presenting a set of care plan video sessions to a patient, suspending, updating and resuming a presentation at a junction within the set of care plan video sessions based on prioritized content levels of the set of care plan video sessions, after timing out having no interactive availability shown by the patient. The use of a computer or processor to 

Response to Arguments
Applicant’s arguments, see pages 13-17, filed 02/23/2021, with respect to the double patent rejection have been fully considered and are persuasive. Co-pending Application No. 12/096,040 is now abandoned. The double patent rejection of claims 1-20 has been withdrawn.
The Applicant’s argues that the pending claims do not recite subject matter that can be classified in any one of the above enumerated categories, and indeed are integrated into a practical application, e.g. see pgs. 10-11 of Remarks – Examiner disagrees.
This abstract idea is recited in the limitations of “initiating content presentation of a content session set for an individual in accordance with a care plan associated with the individual, determining a time period during which the individual is unavailable to receive presentation of a content session of the content session set, updating the presentation order of content sessions to be presented after the time period based on (i) the determination of the time period and (ii) a prioritization scheme by which content sessions of the content session set is to be prioritized and resuming, after the time period, the content presentation for the individual based on the updated presentation order such that the content presentation after the time period accounts for one or more content sessions that initially were to be presented during the time period and new content from the content session set”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Besides making basic observations as to whether the individual is available to resume a content session or not, it is important that the individual completes sets of content sessions that have been prioritized according to an observing healthcare provider, for the well-being and safety of the medical patient.
Appellant argues that claim 1 shows improvement over prior systems, e.g. see pgs. 11-12 of Remarks – Examiner disagrees.
In explaining how the invention is applied in a meaningful way and indicating that the claim is a improvements to prior systems, the Applicant has disregarded the Subject Matter Eligibility under 35 U.S.C. 101 analysis for identifying a judicial exception, abstract idea and should not be mistaken for a novel and nonobvious rejection under 35 U.S.C. 102 and 103. In the Two-Part analysis, abstract ideas have been identified as presenting a set of care plan video sessions to a patient, suspending, updating and resuming a presentation at a junction within the set of care plan video sessions based on prioritized content levels of the set of care plan video sessions, after timing out having no interactive availability shown by the patient. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. As identified by the courts, the claims do not amount to significantly more than the underlying abstract ideas of adding insignificant extra-solution activity to the judicial exception.
The recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve the updated presentation session after elapsed time (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.
Applicant’s arguments, see pages 13-17, filed 02/23/2021, with respect to the prior art rejection have been fully considered and are persuasive. It should be noted that the Naidoo reference does not explicitly teach “determine a time period during which the medical patient is unavailable to receive presentation of a content session of the content session set” and “suspend, based on the determination of the time period, the content presentation of the 

ConclusionApplicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria P. Augustine can be reached at 313.446.4858.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/T. W./
Examiner, Art Unit 3686


/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686